Case 8:19-cv-02529-TPB-AEP Document 49 Filed 10/06/20 Page 1 of 25 PageID 278




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

STEPHANIE DICKENS,

               Plaintiff,

v.                                                          Case No. 19-cv-02529

PEPPERIDGE FARM INCORPORATED,

            Defendant.
_____________________________________________/

                    PLAINTIFF’S MOTION TO COMPEL DISCOVERY
                    AND INCORPORATED MEMORANDUM OF LAW

       Defendant, PEPPERIDGE FARM INCORPORATED (“Defendant” or “Pepperidge

Farm”), by and through its undersigned counsel pursuant to Fed. R. Civ. Pro. 37, respectfully

moves the Court to compel Plaintiff, STEPHANIE DICKENS (“Ms. Dickens” or “Plaintiff”) to

provide responses to Defendant’s First Request for Production and First Set of Interrogatories

upon the Plaintiff, and in support thereof, Defendant states as follows:

                                    Procedural Background

       1.      On August 6, 2020, Defendant served upon Plaintiff its First Request for

Production of Documents (the “Document Requests”) and First Set of Interrogatories (the

“Interrogatories”). A true and correct copy of the Document Requests and the Interrogatories are

attached hereto as Exhibit A and Exhibit B, respectively (collectively the “Discovery

Requests”). As such, Plaintiff’s response to the Document Requests and Interrogatories were

due on or before September 7, 2020.

       2.      On September 10, 2020, after having received no response to the Discovery

Requests, the undersigned firm contacted counsel for Dickens by email advising of the lack of



                                            Page 1 of 9
Case 8:19-cv-02529-TPB-AEP Document 49 Filed 10/06/20 Page 2 of 25 PageID 279




responses, reminding counsel for Dickens about the waiver of Plaintiff’s objections to discovery

as the responses were not timely filed, and requesting a telephone conference to meet and confer

regarding the outstanding discovery.

        3.     The parties scheduled a call for Monday, September 14, 2020 at 10:00 a.m. to

discuss the outstanding Discovery Requests, and a calendar invitation was sent to and accepted

by counsel for the Plaintiff with specific call-in information for the conference.

        4.     Despite counsel for the Defendant appearing at the telephone conference, counsel

for the Plaintiff failed to appear on the phone call and did not answer a follow up call.

        5.     As a result, counsel for the Defendant emailed Plaintiff’s counsel on September

14, 2020, requesting that Defendant receive documents responsive to the Document Requests

and answers to the Interrogatories on or before September 25, 2020, further advising that

Defendant was moving forward to schedule Plaintiff’s deposition to occur on October 29, 2020,

after failing to receive dates for such deposition despite several requests for the same from

Plaintiff.

        6.     After not receiving any communications from Plaintiff’s counsel, Defendant’s

counsel again emailed Plaintiff’s counsel for an update from the prior email of September 14,

2020, requesting a status update on the interrogatory answers and responses to the Discovery

Requests.

        7.     In response, counsel for the Plaintiff advised by email that “I can get it to you by

Monday,” presumably September 28, 2020.

        8.     Thereafter, on September 28, 2020, counsel for the Plaintiff contacted

Defendant’s counsel requesting an additional extension of time through Thursday, October 1,




                                            Page 2 of 9
Case 8:19-cv-02529-TPB-AEP Document 49 Filed 10/06/20 Page 3 of 25 PageID 280




2020, to provide responsive documents and interrogatories to the outstanding Discovery

Requests.

       9.      However, despite the multitude of extensions requested and received by Plaintiff,

Plaintiff has failed as of the filing of this Motion to serve any responses, or provide any

responsive documents to the Discovery Requests.

       10.     Defendant retained the law firm of Shumaker, Loop & Kendrick, LLP, and is

obligated to pay a reasonable attorneys’ fee for its services in obtaining the requested discovery.


                                Defendant’s Document Requests

       Plaintiff wholly failed to provide any responses or documents responsive to Defendant’s

Document Requests. In addition to being attached hereto as Exhibit A, the Requests are set

forth in full as follows pursuant to Local Rule 3.04(a):

       Request No. 1: All contracts and other written agreements between you and Defendant.

       Request No. 2: All documents relating to your work schedules/shifts with Defendant.

       Request No. 3: All documents and communications, including but not limited to emails,
       text messages, Facebook posts, tweets, or other writings, between you and any employee
       or agent of Defendant.

       Request No. 4: All documents and communications, including but not limited to emails,
       text messages, Facebook posts, tweets, or other writings, between you and any third party
       (excluding your attorneys) relating to your employment with Defendant.

       Request No. 5: Facebook posts, tweets, or other writings, relating to all activities,
       policies, and/or practices of Defendant that you allege in Count I of your First Amended
       Complaint violated a law, rule, or regulation.

       Request No. 6: All documents and communications, including but not limited to emails,
       text messages, Facebook posts, tweets, or other writings, relating to your objection to
       and/or refusal to participate in any activities, policies, and/or practices of Defendant that
       you allege in Count I of your First Amended Complaint violated a law, rule, or
       regulation.




                                            Page 3 of 9
Case 8:19-cv-02529-TPB-AEP Document 49 Filed 10/06/20 Page 4 of 25 PageID 281




      Request No. 7: All documents and communications, including but not limited to emails,
      text messages, Facebook posts, tweets, or other writings, relating to the retaliation you
      allege in Count I of your First Amended Complaint.

      Request No. 8: All signed or unsigned affidavits, affirmations, declarations, or
      statements of any person relating to or concerning any of the allegations made in
      Paragraphs 26–51 and 71–73 of the First Amended Complaint.

      Request No. 9: All documents submitted by you or any third party to any employee or
      agent of Defendant relating to your objection to and/or refusal to participate in any
      activities, policies, and/or practices of Defendant that you allege in Count I of your First
      Amended Complaint violated a law, rule, or regulation.

      Request No. 10: All documents received from any employee or agent of Defendant
      relating to your objection to and/or refusal to participate in any activities, policies, and/or
      practices of Defendant that you allege in Count I of your First Amended Complaint
      violated a law, rule, or regulation.

      Request No. 11: All documents submitted by you or any third party to any employee or
      agent of Defendant relating to the retaliation you allege in Count I of your First Amended
      Complaint.

      Request No. 12: All documents received from any employee or agent of Defendant
      relating to the retaliation you allege in Count I of your First Amended Complaint.

      Request No. 13: All Facebook, Twitter, or other social media posts, messages, pictures,
      and replies by you from January 1, 2017 through present relating to Defendant, your
      employment, your co-workers, and/or any of the allegations made in Paragraphs 26–51 and
      71–73 of the First Amended Complaint.

      Request No. 14: All personal diaries, calendars, notes, memos, audio recordings,
      writings, computer files or any other documents created or kept by you relating to
      Defendant, your employment, your co-workers, and/or any of the allegations made in
      Paragraphs 26–51 and 71–73 of the First Amended Complaint.

      Request No. 15: All documents and communications relating to your hiring,
      employment, and/or performance at Defendant.

      Request No. 16: All documents and communications relating to any warnings or discipline
      you received from Defendant.

      Request No. 17: Any employee handbooks that you received from Defendant or that are
      otherwise in your possession.

      Request No. 18: All written policies or procedures that you received from Defendant or
      that are otherwise in your possession.

                                           Page 4 of 9
Case 8:19-cv-02529-TPB-AEP Document 49 Filed 10/06/20 Page 5 of 25 PageID 282




       Request No. 19:       All documents and communications relating to your claims for
       damages.

       Request No. 20: Your income tax returns for the years 2017 through present.

       Request No. 21: All contracts, agreements, offer letters, paychecks, and schedules of
       employee benefits received by you from Defendant.

       Request No. 22: All photographs or video recordings of Defendant’s premises.

       Request No. 23: All documents identified in your Rule 26 Initial Disclosures.

       Request No. 24: All documents identified in your answers to Defendant’s First Set of
       Interrogatories to Plaintiff.

       Request No. 25: All documents reviewed, referred to or relied upon in preparing your
       First Amended Complaint or your answers to Defendant’s First Set of Interrogatories.

       Request No. 26: All documents that you intend to introduce or rely upon as evidence at
       the trial of this action and not produced pursuant to any of the foregoing requests.

                                   Defendant’s Interrogatories

       Moreover, Plaintiff wholly failed to provide any answers to the Interrogatories. In
addition to being attached hereto as Exhibit B, the Interrogatories are set forth in full as follows
pursuant to Local Rule 3.04(a):

       Interrogatory No. 1: Please identify the name, address, and telephone number of every
       person you believe has or may have knowledge concerning any of the allegations made in
       Paragraphs 26–51 and 71–73 of the First Amended Complaint, and describe in detail the
       knowledge each person is believed to possess.

       Interrogatory No. 2: With respect to Count I of your First Amended Complaint, please
       identify the following for each activity, policy, or practice of Defendant that you allege
       violated a law, rule, or regulation:

       (a)     The particular activity, policy, or practice of Defendant that you allege violated a
               law, rule, or regulation, including the identity of the individual(s) with knowledge
               of the activity, policy, or practice and any documents relating to the activity,
               policy, or practice;
       (b)     The specific law, rule, or regulation that was violated by the activity, policy, or
               practice;
       (c)     Whether you objected to or refused to participate in the activity, policy, or
               practice;



                                            Page 5 of 9
Case 8:19-cv-02529-TPB-AEP Document 49 Filed 10/06/20 Page 6 of 25 PageID 283




      (d)    How you objected to or refused to participate in the activity, policy, or practice,
             including the date you objected or refused to participate, the individual(s) to
             whom you objected or with whom you refused to participate, the issues or
             conduct to which you objected or in which you refused to participate, any
             witnesses with knowledge of your objection or refusal, and any documents
             relating to your objection or refusal.

      Interrogatory No. 3: With respect to Count I of your First Amended Complaint, please
      identify the following for each incident of retaliation that you allege:

      (a)    the retaliatory action to which you were allegedly subjected;
      (b)    the date of the alleged retaliatory action;
      (c)    the individual who allegedly perpetrated the retaliatory action;
      (d)    all witnesses to the retaliatory action; and
      (e)    any documents relating to the retaliatory action.

      Interrogatory No. 4: With respect to Count I of your First Amended Complaint, please
      identify and itemize all damages for which you seek monetary recovery in this action,
      specifying separately the nature of the damages, the amount of the damages, how you
      calculated the amount of the damages, all individuals with knowledge of the damages
      suffered, the knowledge each individual possesses, and all documents which relate or
      refer, in whole or in part, to the damages suffered.

      Interrogatory No. 5: Please identify the names and business addresses of each physician
      who has treated or examined you, and each medical facility where you have received any
      treatment or examination for your mental anguish as alleged in your Amended Rule
      26(A)(1) Disclosures, and state as to each the date of treatment or examination and the
      injury or condition for which you were examined or treated.

      Interrogatory No. 6: Please identify the names and business addresses of all other
      physicians, medical facilities, or other health care providers by whom or at which you
      have been examined or treated in the past 10 years, and state as to each the dates of
      examination or treatment and the condition or injury for which you were examined or
      treated.

      Interrogatory No. 7: Have you previously made a complaint or filed a claim charging a
      violation of a law, rule, or regulation by a former employer, or retaliation by a former
      employer, or at a previous place of employment, other than the claim at issue in this
      litigation? If so, state the date of such claim, the name and business address of the
      employer or other entity to whom you made such claim, as well as the name, address and
      telephone number of those individuals having knowledge of such claim, and the outcome
      of such claim.

      Interrogatory No. 8: Have you ever been a party, either plaintiff or defendant, in a
      lawsuit other than the present matter? If so, please state whether you were plaintiff or
      defendant, the nature of the action, and the date and court in which such suit was filed.

                                         Page 6 of 9
Case 8:19-cv-02529-TPB-AEP Document 49 Filed 10/06/20 Page 7 of 25 PageID 284




        Interrogatory No. 9: Have you ever been convicted of a crime, other than any juvenile
        adjudication, which under the law under which you were convicted was punishable by
        death or imprisonment in excess of 1 year, or that involved dishonesty or a false
        statement regardless of the punishment? If so, state as to each conviction the specific
        crime and the date and place of conviction.

       Interrogatory No. 10: Please identify all documents you reviewed, relied upon, or
       referred to in preparing your answers to these Interrogatories and in preparing your First
       Amended Complaint.

                                  MEMORANDUM OF LAW

       A party seeking discovery may move for an order compelling a response or production if

the opposing party fails to answer an interrogatory, fails to respond to a request for production,

or fails to produce documents in response to a request for production.            Fed. R. Civ. P.

37(a)(3)(B). When a party fails to timely object to a request for production, the objections are

deemed waived unless the court finds good cause for the untimely response. Bell v. Mallin, 2018

WL 3067845 (M.D. Fla. June 21, 2018). See also Middle District Discovery (2015) at III.A.6

(“Absent compelling circumstances, failure to assert an objection to a request for production

within the time allowed for responding constitutes a waiver and will preclude a party from

asserting the objection in response to a motion to compel.”).

       As of the date of this Motion, Plaintiff failed to serve any objection or response to

Defendants’ Document Requests or Interrogatories. Accordingly, Plaintiff waived any and all

potential objections to Defendant’s Discovery Requests (other than privilege).

       Pursuant to Fed. R. Civ. P. 37(a)(5), Defendant requests this Court order requiring

Plaintiff to pay the attorneys’ fees and costs incurred by Defendant in having to bring this

Motion. While fees and costs are not available to the movant if the opposing party shows that

the nondisclosure, response, or objection was substantially justified, conduct is only substantially

justified if it is a response to a “genuine dispute, or if reasonable people could differ as to the

                                            Page 7 of 9
Case 8:19-cv-02529-TPB-AEP Document 49 Filed 10/06/20 Page 8 of 25 PageID 285




appropriateness of the contested action.” Devaney v. Cont’l Am. Ins. Co., 989 F.2d 1154, 1163

(11th Cir. 1993) (citing Pierce v. Underwood, 487 U.S. 552, 565 (1988)). Not only did Plaintiff

wholly fail to provide timely responses or objections to the Discovery Requests whatsoever, but

Plaintiff further failed to provide any such responses after being granted numerous good faith

extensions by the Defendant. Moreover, Defendant needs Plaintiff’s responses to the Discovery

Requests in order to have sufficient time to prepare for Plaintiff’s deposition, which is currently

scheduled for October 29, 2020.

       Pursuant to Fed. R. Civ. P. 37(a)(1) and Local Rule 3.01(g), and as otherwise set forth

infra, the undersigned counsel certifies both counsel attempted to confer in good faith with

counsel for Plaintiff on numerous occassions in an effort to obtain the requested discovery

without judicial intervention, and Plaintiff has continued to fail to provide responses to the

Discovery Requests.

       WHEREFORE, Defendant respectfully requests that this Court enter an Order:

       A.      Granting this Motion;

       B.      Compelling Plaintiff to respond to the Request and produce the requested

documents no later than October 15, 2020;

       C.      Awarding Defendant its reasonable expenses, including attorneys’ fees and costs

incurred in obtaining said Order; and

       D.      Providing such other and related relief as the Court may deem appropriate.




                                            Page 8 of 9
Case 8:19-cv-02529-TPB-AEP Document 49 Filed 10/06/20 Page 9 of 25 PageID 286




                                Local Rule 3.01(g) Certification

       I hereby certify that I have conferred with counsel for Defendant, and that counsel do not

agree on the resolution of this Motion.

                                           SHUMAKER, LOOP & KENDRICK, LLP

                                            By: /s/ Christopher Cavaliere
                                               MICHELE LEO HINTSON, ESQ.
                                               Florida Bar No. 604941
                                               CHRISTOPHER CAVALIERE, ESQ.
                                               Florida Bar No. 85776
                                               mhintson@shumaker.com
                                               ccavaliere@shumaker.com
                                               101 East Kennedy Boulevard, Suite 2800
                                               Tampa, Florida 33602
                                               PH: (813) 229-7600
                                               FAX: (813) 229-1660
                                               Attorneys for Defendant

                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 6, 2020, I electronically filed the foregoing with
the Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing
to all parties of record.

                                            /s/ Christopher Cavaliere
                                            ATTORNEY




                                          Page 9 of 9
Case 8:19-cv-02529-TPB-AEP Document 49 Filed 10/06/20 Page 10 of 25 PageID 287




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 STEPHANIE DICKENS,

                Plaintiff,

 v.                                                            Case No. 19-cv-02529

 PEPPERIDGE FARM INCORPORATED,

             Defendant.
 _____________________________________________/

        DEFENDANT’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS

        Defendant, Pepperidge Farm Incorporated, by and through its undersigned attorneys, and

 pursuant to Rule 34, Federal Rules of Civil Procedure, request that Plaintiff, Stephanie Dickens,

 produce and make available for inspection and copying the following items and documents at the

 offices of Shumaker, Loop & Kendrick, LLP, 101 East Kennedy Boulevard, Suite 2800, Tampa,

 Florida 33602, and that Plaintiff serve a written response to this Request for Production within

 thirty (30) days of the date of service hereof.

                                           DEFINITIONS

         1.      "You," "your," “Dickens” or "Plaintiff” shall refer to the Plaintiff, Stephanie

 Dickens.

         2.      “Defendant” or “Pepperidge Farm” shall refer to the Defendant, Pepperidge Farm

 Incorporated, its affiliates, predecessors, successors, parent or subsidiary entities, whether foreign

 or domestic, and any person at any time acting or purporting to act on its behalf, including its

 present or former attorneys, accountants, shareholders, agents, officers and employees.

         3.      “Document” means any writing including, but not limited to, any written or graphic

 matter or other means of preserving thought or expression, all tangible things from which




                                         EXHIBIT A
Case 8:19-cv-02529-TPB-AEP Document 49 Filed 10/06/20 Page 11 of 25 PageID 288




 information can be processed or transcribed, including the originals and all non-identical copies,

 whether different from the original by reason of any notation made on such copy or otherwise,

 including, but not limited to, correspondence, memoranda, notes, messages, letters, telegrams,

 teletype, telefax, bulletins or other communications, diaries, chronological data, minutes, books,

 reports, charges, ledgers, invoices, worksheets, receipts, returns, computer printouts, prospectuses,

 financial statements, schedules, affidavits, contracts, canceled checks, transcripts, statistics, surveys,

 magazine or newspaper articles, releases (and any and all drafts, alterations and modifications,

 changes and amendments of any of the foregoing), photographs, charges, graphs, microfiches,

 microfilm, videotape, recordings or representations of any kind (including, without limitation, tapes,

 cassettes, discs and electronically stored information).

         4.       “Communication” means any oral or written utterance, notation or statement of

 any nature whatsoever, by and to whomsoever made, including but not limited to,

 correspondence, conversations, dialogues, discussions, interviews, conferences, meetings,

 consultations, agreements, understandings, and exchanges of information between or among two

 or more people.

         5.       The term “person” means any natural person, firm, associates, partnership,

 corporation, government, governmental agency or body, or other forms of legal business entities of

 whatever kind.

         6.       The term “all documents” shall mean every document or group of documents as

 above defined known to you, and every such document or communication which can be located

 or discovered by reasonable diligent efforts.

         7.       The words “relating to” mean concerning, respecting, referring to, summarizing.

 digesting, embodying, reflecting, establishing, intending to establish, intending not to establish,




                                                     2
Case 8:19-cv-02529-TPB-AEP Document 49 Filed 10/06/20 Page 12 of 25 PageID 289




 evidencing, comprising, connected with, commenting on, responding to, disagreeing with,

 showing, describing, analyzing, representing, constituting or including.

        8.      A masculine, feminine, or neuter pronoun includes either gender.

        9.      The term “each” shall mean any and all.

        10.     The term “or” shall mean and/or.

                                          INSTRUCTIONS

        1.      Produce all documents described in the following categories which are in

 Plaintiff’s possession, custody or control as required by the Federal Rules of Civil Procedure.

        2.      If you at any time had possession, custody, or control of a document called for

 under this request and if such document is no longer in your possession, custody, or control, you

 shall describe the document, the date of its loss, destruction, purge, or separation from

 possession, custody, or control and the circumstances surrounding its loss, destruction, purge, or

 separation from possession, custody, or control.

        3.      If you assert that any document called for by this request is protected against

 disclosure as a “work product” or by privilege of any kind whatsoever, you shall provide the

 following information with respect to such document:

        (a)     The names and capacity of the person or persons who prepared the document;

        (b)     The name and capacity of all addressees or recipients of the original or copies

                thereof;

        (c)     The date; if any, borne by the document;

        (d)     A brief description of its subject matter and physical size;

        (e)     The source of the factual information from which such document was prepared; and

        (f)     The nature of the privilege claimed.




                                                    3
Case 8:19-cv-02529-TPB-AEP Document 49 Filed 10/06/20 Page 13 of 25 PageID 290




        4.      All documents produced pursuant hereto are to be produced as they are kept in the

 usual course of business or shall be organized and labeled (without permanently marking the item

 produced) so as to correspond with the categories of each numbered request hereof.

                               DOCUMENTS TO BE PRODUCED

        1.      All contracts and other written agreements between you and Defendant.

        2.      All documents relating to your work schedules/shifts with Defendant.

       3.      All documents and communications, including but not limited to emails, text
 messages, Facebook posts, tweets, or other writings, between you and any employee or agent of
 Defendant.

         4.     All documents and communications, including but not limited to emails, text
 messages, Facebook posts, tweets, or other writings, between you and any third party (excluding
 your attorneys) relating to your employment with Defendant.

         5.      All documents and communications, including but not limited to emails, text
 messages, Facebook posts, tweets, or other writings, relating to all activities, policies, and/or
 practices of Defendant that you allege in Count I of your First Amended Complaint violated a
 law, rule, or regulation.

         6.      All documents and communications, including but not limited to emails, text
 messages, Facebook posts, tweets, or other writings, relating to your objection to and/or refusal
 to participate in any activities, policies, and/or practices of Defendant that you allege in Count I
 of your First Amended Complaint violated a law, rule, or regulation.

        7.     All documents and communications, including but not limited to emails, text
 messages, Facebook posts, tweets, or other writings, relating to the retaliation you allege in
 Count I of your First Amended Complaint.

         8.     All signed or unsigned affidavits, affirmations, declarations, or statements of any
 person relating to or concerning any of the allegations made in Paragraphs 26–51 and 71–73 of
 the First Amended Complaint.

         9.      All documents submitted by you or any third party to any employee or agent of
 Defendant relating to your objection to and/or refusal to participate in any activities, policies,
 and/or practices of Defendant that you allege in Count I of your First Amended Complaint
 violated a law, rule, or regulation.

         10.    All documents received from any employee or agent of Defendant relating to your
 objection to and/or refusal to participate in any activities, policies, and/or practices of Defendant
 that you allege in Count I of your First Amended Complaint violated a law, rule, or regulation.



                                                  4
Case 8:19-cv-02529-TPB-AEP Document 49 Filed 10/06/20 Page 14 of 25 PageID 291




       11.     All documents submitted by you or any third party to any employee or agent of
 Defendant relating to the retaliation you allege in Count I of your First Amended Complaint.

          12.    All documents received from any employee or agent of Defendant relating to the
 retaliation you allege in Count I of your First Amended Complaint.

        13.    All Facebook, Twitter, or other social media posts, messages, pictures, and replies
 by you from January 1, 2017 through present relating to Defendant, your employment, your co-
 workers, and/or any of the allegations made in Paragraphs 26–51 and 71–73 of the First Amended
 Complaint.

         14.    All personal diaries, calendars, notes, memos, audio recordings, writings,
 computer files or any other documents created or kept by you relating to Defendant, your
 employment, your co-workers, and/or any of the allegations made in Paragraphs 26–51 and 71–73
 of the First Amended Complaint.

        15.    All documents and communications relating to your hiring, employment, and/or
 performance at Defendant.

        16.    All documents and communications relating to any warnings or discipline you
 received from Defendant.

         17.    Any employee handbooks that you received from Defendant or that are otherwise
 in your possession.

        18.     All written policies or procedures that you received from Defendant or that are
 otherwise in your possession.

        19.    All documents and communications relating to your claims for damages.

        20.    Your income tax returns for the years 2017 through present.

         21.     All contracts, agreements, offer letters, paychecks, and schedules of employee
 benefits received by you from Defendant.

        22.    All photographs or video recordings of Defendant’s premises.

        23.    All documents identified in your Rule 26 Initial Disclosures.

         24.    All documents identified in your answers to Defendant’s First Set of
 Interrogatories to Plaintiff.

      25.   All documents reviewed, referred to or relied upon in preparing your First
 Amended Complaint or your answers to Defendant’s First Set of Interrogatories.




                                                5
Case 8:19-cv-02529-TPB-AEP Document 49 Filed 10/06/20 Page 15 of 25 PageID 292




         26.     All documents that you intend to introduce or rely upon as evidence at the trial of
 this action and not produced pursuant to any of the foregoing requests.
                                              SHUMAKER, LOOP & KENDRICK, LLP

                                              By: /s/ Chris Cavaliere
                                                 MICHELE LEO HINTSON, ESQ.
                                                 Florida Bar No. 604941
                                                 CHRISTOPHER CAVALIERE, ESQ.
                                                 Florida Bar No. 85776
                                                 mhintson@shumaker.com
                                                 ccavaliere@shumaker.com
                                                 101 East Kennedy Boulevard, Suite 2800
                                                 Tampa, Florida 33602
                                                 PH: (813) 229-7600/FAX: (813) 229-1660
                                                 Attorneys for Defendant

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
 by      Email  on    August    4,   2020    to     Patrick    K.    Elliott,   Esq.     at
 elliottp@employmentandconsumerlaw.com.

                                                      /s/ Chris Cavaliere
                                                      ATTORNEY




                                                 6
Case 8:19-cv-02529-TPB-AEP Document 49 Filed 10/06/20 Page 16 of 25 PageID 293




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 STEPHANIE DICKENS,

                Plaintiff,

 v.                                                         Case No. 19-cv-02529

 PEPPERIDGE FARM INCORPORATED,

             Defendant.
 _____________________________________________/

                        DEFENDANT’S NOTICE OF SERVICE OF
                    FIRST SET OF INTERROGATORIES TO PLAINTIFF

        Defendant, Pepperidge Farm Incorporated, pursuant to Rule 33, Federal Rules of Civil

 Procedure, propounds Interrogatory Nos. 1 through 10 upon Plaintiff, Stephanie Dickens.

                                              SHUMAKER, LOOP & KENDRICK, LLP

                                              By: /s/ Chris Cavaliere
                                                 MICHELE LEO HINTSON, ESQ.
                                                 Florida Bar No. 604941
                                                 CHRISTOPHER CAVALIERE, ESQ.
                                                 Florida Bar No. 85776
                                                 mhintson@shumaker.com
                                                 ccavaliere@shumaker.com
                                                 101 East Kennedy Boulevard, Suite 2800
                                                 Tampa, Florida 33602
                                                 PH: (813) 229-7600/FAX: (813) 229-1660
                                                 Attorneys for Defendant

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
 by      Email  on    August    4,   2020    to     Patrick    K.    Elliott,   Esq.     at
 elliottp@employmentandconsumerlaw.com.

                                              /s/ Chris Cavaliere
                                              ATTORNEY




                                         EXHIBIT B
Case 8:19-cv-02529-TPB-AEP Document 49 Filed 10/06/20 Page 17 of 25 PageID 294




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 STEPHANIE DICKENS,

                Plaintiff,

 v.                                                            Case No. 19-cv-02529

 PEPPERIDGE FARM INCORPORATED,

             Defendant.
 _____________________________________________/

          DEFENDANT’S FIRST SET OF INTERROGATORIES TO PLAINTIFF

        Defendant, Pepperidge Farm Incorporated, by and through its undersigned attorneys,

 hereby propounds the following Interrogatories to Plaintiff, Stephanie Dickens, pursuant to Rule

 33, Federal Rules of Civil Procedure. Each Interrogatory shall be answered separately and fully

 in writing under oath, unless it is objected to, in which event the reasons for said objection shall

 be stated instead of an answer. The answers shall be signed by the person making them and the

 objections shall be signed by the attorney making them. The party to whom the interrogatories

 are directed shall serve their answers within thirty (30) days after service of the interrogatories

 on the below named attorney.

                                    Definitions and Instructions

        1.      The terms "you" or "your" or "Plaintiff" or “Dickens” shall refer to Plaintiff,

 Stephanie Dickens.

        2.      The term “Defendant” or “Pepperidge Farm” shall refer to Defendant, Pepperidge

 Farm Incorporated, its affiliates, predecessors, successors, parent or subsidiary entities, whether

 foreign or domestic, and any person at any time acting or purporting to act on its behalf, including

 its present or former attorneys, accountants, shareholders, agents, officers and employees.
Case 8:19-cv-02529-TPB-AEP Document 49 Filed 10/06/20 Page 18 of 25 PageID 295




        3.      The term “person” means any natural person, firm, associates, partnership,

 corporation, government, governmental agency or body, or other forms of legal business entities

 of whatever kind.

        4.      The words “document” or “documents” mean any written, typed, printed,

 recorded or graphic material however produced, reproduced or stored, electronically or

 otherwise, including but not limited to all notes, memoranda, reports, correspondence, contracts,

 bills, agreements, letters, messages, minutes, books, charts, ledgers, checks, statements, print-

 outs, computer disks, CD-ROM discs, and other optical or magnetic storage media, together with

 all copies (except for identical copies) and drafts thereof. Any copy containing thereon any

 alterations, notes, or comments not included on any original shall not be deemed an identical

 copy but shall be deemed a separate documents within the foregoing identification.

        5.      The words “communication” or “communications” mean any statement or

 utterance, whether written or oral, made by one person to another or in the presence of another,

 or any documents delivered to or sent from one person to another.

        6.      The words “relating to” mean concerning, respecting, referring to, summarizing.

 digesting, embodying, reflecting, establishing, intending to establish, intending not to establish,

 evidencing, comprising, connected with, commenting on, responding to, disagreeing with,

 showing, describing, analyzing, representing, constituting or including.

        7.      The conjunctions “and” and “or” shall be interpreted inclusively and shall not be

 interpreted non-inclusively so as to exclude any information otherwise within the scope of these

 Interrogatories.




                                                 2
Case 8:19-cv-02529-TPB-AEP Document 49 Filed 10/06/20 Page 19 of 25 PageID 296




        8.      Where precise statistics, amounts, dates, or information are not available

 concerning any interrogatory, the best possible estimate or information should be given. The

 answer should be clearly identified as an estimate, and its source and basis set forth.

        9.      If all of the information furnished in answer to all or part of an interrogatory is not

 within the personal knowledge of the Affiant, identify each person to whom all or part of the

 information furnished is a matter of personal knowledge and each person who communicated to

 the Affiant any part of the information.

        10.     “Identify” means:

        a. When used in reference to a natural person, to provide his or her full name, present or
           last known address, his or her last known employment position or affiliation, and his
           or her positions and employers during the time period covered by these
           interrogatories, and his or her current residence and work telephone numbers;

        b. When used in reference to corporation, to provide its name and address of its
           principal place of business;

        c. When used in reference to a non-corporate business entity, to provide its name, the
           nature of the legal entity (e.g. partnership, joint venture, proprietorship, etc.) and the
           address of its principal place of business;

        d. When used in reference to a document, to provide the date, author, author’s address,
           addressee, addressee’s addresses, type of document (e.g. letter, memoranda, telegram,
           chart, computer input or output, photograph, etc.), its location and its last known
           custodian(s) or in the alternative to produce the document; and

        e. When used in reference to any other occurrence of thing, to state what it is called and
           to describe it in a complete and intelligible manner.

        11.     If any privilege is claimed with respect to any interrogatory or part of any

 interrogatory, please state the specific nature of the privilege claimed and the factual basis for

 asserting the privilege.




                                                  3
Case 8:19-cv-02529-TPB-AEP Document 49 Filed 10/06/20 Page 20 of 25 PageID 297




                                      INTERROGATORIES

         1.     Please identify the name, address, and telephone number of every person you
 believe has or may have knowledge concerning any of the allegations made in Paragraphs 26–51
 and 71–73 of the First Amended Complaint, and describe in detail the knowledge each person is
 believed to possess.

 ANSWER:




         2.     With respect to Count I of your First Amended Complaint, please identify the
 following for each activity, policy, or practice of Defendant that you allege violated a law, rule,
 or regulation:

        (a)     The particular activity, policy, or practice of Defendant that you allege violated a
                law, rule, or regulation, including the identity of the individual(s) with knowledge
                of the activity, policy, or practice and any documents relating to the activity,
                policy, or practice;
        (b)     The specific law, rule, or regulation that was violated by the activity, policy, or
                practice;
        (c)     Whether you objected to or refused to participate in the activity, policy, or
                practice;
        (d)     How you objected to or refused to participate in the activity, policy, or practice,
                including the date you objected or refused to participate, the individual(s) to
                whom you objected or with whom you refused to participate, the issues or
                conduct to which you objected or in which you refused to participate, any
                witnesses with knowledge of your objection or refusal, and any documents
                relating to your objection or refusal.

 ANSWER:




                                                 4
Case 8:19-cv-02529-TPB-AEP Document 49 Filed 10/06/20 Page 21 of 25 PageID 298




        3.      With respect to Count I of your First Amended Complaint, please identify the
 following for each incident of retaliation that you allege:

        (a)    the retaliatory action to which you were allegedly subjected;
        (b)    the date of the alleged retaliatory action;
        (c)    the individual who allegedly perpetrated the retaliatory action;
        (d)    all witnesses to the retaliatory action; and
        (e)    any documents relating to the retaliatory action.

 ANSWER:




        4.      With respect to Count I of your First Amended Complaint, please identify and
 itemize all damages for which you seek monetary recovery in this action, specifying separately
 the nature of the damages, the amount of the damages, how you calculated the amount of the
 damages, all individuals with knowledge of the damages suffered, the knowledge each individual
 possesses, and all documents which relate or refer, in whole or in part, to the damages suffered.

 ANSWER:




                                                5
Case 8:19-cv-02529-TPB-AEP Document 49 Filed 10/06/20 Page 22 of 25 PageID 299




         5.     Please identify the names and business addresses of each physician who has
 treated or examined you, and each medical facility where you have received any treatment or
 examination for your mental anguish as alleged in your Amended Rule 26(A)(1) Disclosures,
 and state as to each the date of treatment or examination and the injury or condition for which
 you were examined or treated.

 ANSWER:




          6.      Please identify the names and business addresses of all other physicians, medical
 facilities, or other health care providers by whom or at which you have been examined or treated
 in the past 10 years, and state as to each the dates of examination or treatment and the condition
 or injury for which you were examined or treated.

 ANSWER:




                                                 6
Case 8:19-cv-02529-TPB-AEP Document 49 Filed 10/06/20 Page 23 of 25 PageID 300




        7.      Have you previously made a complaint or filed a claim charging a violation of a
 law, rule, or regulation by a former employer, or retaliation by a former employer, or at a
 previous place of employment, other than the claim at issue in this litigation? If so, state the date
 of such claim, the name and business address of the employer or other entity to whom you made
 such claim, as well as the name, address and telephone number of those individuals having
 knowledge of such claim, and the outcome of such claim.

 ANSWER:




         8.      Have you ever been a party, either plaintiff or defendant, in a lawsuit other than
 the present matter? If so, please state whether you were plaintiff or defendant, the nature of the
 action, and the date and court in which such suit was filed.

 ANSWER:




                                                  7
Case 8:19-cv-02529-TPB-AEP Document 49 Filed 10/06/20 Page 24 of 25 PageID 301




         9.    Have you ever been convicted of a crime, other than any juvenile adjudication,
 which under the law under which you were convicted was punishable by death or imprisonment
 in excess of 1 year, or that involved dishonesty or a false statement regardless of the
 punishment? If so, state as to each conviction the specific crime and the date and place of
 conviction.

 ANSWER:




        10.    Please identify all documents you reviewed, relied upon, or referred to in
 preparing your answers to these Interrogatories and in preparing your First Amended Complaint.

 ANSWER:




                                               8
Case 8:19-cv-02529-TPB-AEP Document 49 Filed 10/06/20 Page 25 of 25 PageID 302




                                             STEPHANIE DICKENS

 STATE OF FLORIDA

 COUNTY OF

         BEFORE ME, the undersigned authority, personally appeared Stephanie Dickens who is
 known to me or has shown _________________________ as identification, who after being by
 me first duly sworn, deposes and says that the answers written after each of the foregoing
 Interrogatories are true and correct to the best of his knowledge, information and belief and he
 subscribed his name thereto in certification thereof.



                                     NOTARY PUBLIC




                                                9
